Citation Nr: 1133544	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  00-12 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a neck injury.

3.  Entitlement to service connection for residuals of a bilateral knee injury.

4.  Entitlement to service connection for a dental disorder, to include for purposes of dental treatment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from February 1976 to August 1998.    

This case was remanded by the Board of Veterans' Appeals (Board) in January 2010 to the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) for evaluation of the Veteran's back, neck, and knees.  

A VA evaluation was obtained in March 2010 and associated with the claims files.  Consequently, there has been substantial compliance with the January 2010 remand instructions with respect to the issues of entitlement to service connection for a low back disorder, residuals of a neck injury, and residuals of a bilateral knee injury.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999)( (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The issue of service connection for a dental disorder, to include for the purpose of dental treatment, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a low back disorder, residuals of a neck injury, and residuals of a bilateral knee injury; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently a low back disorder, residuals of a neck injury, and residuals of a bilateral knee injury disability due to service are not competent.   

3.  The March 2010 conclusion by a VA examiner, based on physical examination and a review of the claims files, that the Veteran's current low back, neck, and knee disorders are not causally related to service injury is competent, credible, and highly probative evidence.  

4.  The Veteran does not have a low back disorder that is causally related to service.

5.  The Veteran does not have residuals of a neck injury that are causally related to service.

6.  The Veteran does not have residuals of a bilateral knee injury that are causally related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active duty, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).  

2.  Residuals of a neck injury were not incurred in or aggravated by active duty, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).  

3.  Residuals of a bilateral knee injury were not incurred in or aggravated by active duty, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because this case began prior to the passage of VCAA, notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in March 2001, as well as in January 2006, that informed the Veteran of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a December 2009 Supplemental Statement of the Case on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A musculoskeletal examination was conducted in March 2010.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

Analysis of the Claims

The Veteran seeks service connection for a low back disorder, residuals of a neck injury, and residuals of a bilateral knee injury.  He has contended that he injured his low back, neck, and knees in service and that they have bothered him ever since.  

Because no chronic low back, neck, or knee disability was diagnosed in service and because the nexus opinion on file is against the claims, the preponderance of the evidence is against the claims and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning that caused Veteran's death).   
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal there were no pertinent complaints on entrance medical history report in February 1976, and physical evaluation in February 1976 did not show any musculoskeletal abnormality.  The Veteran complained in July 1995 of recurrent back pain; the Veteran's spine was normal on examination.  The Veteran complained in July 1997 of recurring effusion of the left knee with running, which was noted to be consistent with a meniscal injury.  A medial meniscal tear and reactive medial plica was diagnosed.  X-rays of the knee in September 1997 were considered normal; the assessment was retropatellar pain syndrome.  The Veteran was given a Physical Profile in October 1997 for right knee arthritis.  The Veteran complained in December 1997 of left-sided neck pain with a neck injury one year earlier; the diagnoses in January 1998 were segmental dysfunction of the cervical spine and cervical strain/sprain.  The Veteran complained on his April 1998 retirement medical history report of painful joints and recurrent back pain; the examining physician noted recurrent low back pain and cervical segmental dysfunction.  His musculoskeletal system was normal on physical examination.  It was noted that he had had a swollen left knee since July 1997.

VA treatment records from November 1998 to July 2003 include the December 1998 notation of osteoarthritis of the knees in 1997.  The Veteran complained in December 1999 of a history of having received physical therapy after he sustained a neck injury earlier that year and had been diagnosed with osteoarthritis of the knees in 1997.  December 1999 X-rays of the lumbar spine were reported to be normal; a magnetic resonance imaging scan (MRI) of the lumbar spine in February 2000 showed a small herniated disc on the right at L4-L5.  The assessment in February 2000 was acute low back pain with intermittent radiculopathy, rule out herniated nucleus pulposus.

The Veteran complained on VA joint evaluation in March 2010 of neck, back, and knee pathology that prevented him from running or doing other physical activity.  He said that he had injured his neck and back in a helicopter crash in 1980.  He was taking medication for pain.  The Veteran had not had flare-ups or incapacitating episodes in the previous year.  The examiner reviewed the claims files and recounted the Veteran's medical history.  

Physical evaluation of the neck, back, and knees did not show any clear disorder, and there was no functional impairment on repetitive motion.  There was no knee instability.  The diagnoses were degenerative disc disease of the lumbar spine with herniated disc at L4-L5; degenerative disease of the neck from C4-T1, associated with the aging process and not related to injury; and bilateral degenerative joint disease of the knees with a normal examination.  The examiner noted that, for activities related to the Veteran's prior work, including as a ROTC instructor, the Veteran did not have a problem.  The examiner concluded that it was less likely as not that the Veteran's low back, neck, and bilateral knee problems were related to military service or within the initial year after discharge.

While there is evidence in service of low back, neck, and knee problems, and the Veteran is competent to report his musculoskeletal problems, he is clearly not competent to report that his current low back, neck, and knee disabilities, diagnosed as degenerative disease, are due to service.  Laypersons are not competent to provide evidence in certain medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

In this case, the only nexus opinion on file, which is based on a review of the claims files and examination of the Veteran and contains a supporting rationale, is against the claims.  In fact, despite the Veteran's musculoskeletal complaints in service, separation examination in April 1998 was considered normal; and the results of the March 2010 VA examination did not show any functional impairment of the low back, neck, or knees.

The Board has considered the Veteran's contentions in support of his claims.  While the Veteran has contended that his current back, neck, and knee problems are due to service injury, he is not competent to provide an opinion on the etiology of a disability, such as degenerative disease, and the weight of the medical evidence on file is against the claims.  The Veteran's account has been investigated through obtaining a medical opinion which is against the claims, akin to the third prong of Jandreau.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disorder is denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a bilateral knee injury is denied.


REMAND

With respect to the dental disability at issue, to include for purposes of dental treatment, although the June 2011 Supplemental Statement of the Case provided the Veteran with the applicable law and regulations effective both prior to and beginning on June 8, 1999, the RO has not discussed the relevant evidence of record and has not provided a rationale for denial, as directed by the January 2006 Board remand.  

The United States Court of Appeals for Veterans Claims (the Court) has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's service dental records reveal that he fractured root tips on teeth number 24 and 25, although no cause for either fracture is of record.  It appears that all teeth that were filled or restored had caries or defects.  Several teeth were extracted and the Veteran was given a diagnosis of chronic generalized periodontitis in 1999.  

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

Based on the above, the Board finds that additional development is warranted prior to Board adjudication of the issue of service connection for a dental disability, to include for purposes of dental treatment.  

Consequently, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for dental disability that is not evidenced by the current record.  The Veteran will be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AMC/RO will then attempt to obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the AMC/RO must arrange for review of the claims files by an appropriate health care provider who should provide an opinion on whether the Veteran currently has a dental disability due to service or a dental disability that warrants outpatient dental treatment under the applicable VA laws and regulations.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran has a dental disability due to dental trauma in service and/or whether he has chronic periodontitis that is due to service and started more than 180 days after service entrance.  

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

e. If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  After the above has been completed, the AMC/RO must readjudicate the claim of service connection for a dental disability, to include for purposes of dental treatment, with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a Supplemental Statement of the Case that includes the reasons for denial.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of the unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


